PER CURIAM.
We conclude that the evidence adduced at trial, and the reasonable inferences which might be drawn therefrom, viewed most favorably to the appellant, presented a question to be resolved by the jury as to whether Cedars of Lebanon Hospital Corporation, the owner of thé construction project, actively participated in and asserted direct control over the project so as to preclude the entry of a directed verdict in Cedars’ favor on the ground that it was immune from liability under the workers’ compensation law. See Conklin v. Cohen, 287 So.2d 56 (Fla.1973); Jones v. Florida Power Corp., 72 So.2d 285 (Fla.1954). Accordingly, the judgment in favor of Cedars is reversed and the cause remanded for a new trial.
Reversed and remanded.